702 S.E.2d 215 (2010)
STATE
v.
Johnny Ray DAUGHTRY.
No. 412A93-5.
Supreme Court of North Carolina.
September 21, 2010.
Sharon L. Smith, Raleigh, for Johnny Ray Daughtry.
L. Michael Dodd, Special Deputy Attorney General, Susan Doyle, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 17th of September 2010 by Defendant for Additional Extension of Time to File Petition for Writ of Certiorari sixty days following Trial Courts ruling on Motion:
"Motion Allowed by order of the Court in conference this the 21st of September 2010."